t c memo united_states tax_court st elmo h nauman jr petitioner v commissioner of internal revenue respondent docket no filed date st elmo h nauman jr pro_se michael h salama for respondent memorandum findings_of_fact and opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner’s unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax in the amount of dollar_figure and an addition_to_tax of dollar_figure pursuant to sec_6651 the issues for decision are whether petitioner was engaged in a trade_or_business during if so whether petitioner substantiated certain expenses relating to the trade_or_business and whether petitioner is liable for the delinquency addition_to_tax findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in el toro california during petitioner worked for the immigration and naturalization service ins in the asylum office as one who interviewed refugees who come to the united_states petitioner also worked as a part-time professor at chapman university chapman teaching classes in philosophy and religion and as a chaplain for the united_states navy the navy lecturing and performing religious services petitioner is an ordained minister of the united church of christ and has been for the past years before and over the course of his career petitioner worked in many different capacities including working as a professor at different colleges and universities working on various assignments for the navy several times per year and working for a publishing company developing manuscripts for publication petitioner is also a published author between and petitioner published at least three reference books petitioner received about dollar_figure for his work on his last book in since then petitioner has written manuscripts on philosophy religion logic and politics but none of them have been published petitioner submitted one manuscript for publication but it was not accepted none of his other manuscripts were submitted for publication petitioner believed that he had difficulty getting his books published because he was unable to reestablish a publishing contact after his previous contact passed away in or during in addition to the above activities petitioner worked with a company called professional foreclosure services pfs on a project to acquire real_estate for the purpose of providing a place for people who were recovering alcoholics or who were battered women petitioner envisioned that he could raise enough money to purchase real_estate and establish a homeless shelter petitioner’s arrangement with pfs was that it was to purchase and maintain the property and petitioner was to the titles of these books are the new dictionary of existentialism dictionary of american philosophy and exorcism through the ages provide counseling and other services to the homeless for a fee petitioner attempted to raise money through mailings and meetings as it turned out petitioner was unable to raise the money and his idea never materialized petitioner worked an unspecified number of saturdays and sundays but he did not receive compensation_for his services petitioner used his car to commute from home to his various places of employment and other locations petitioner submitted a handwritten mileage log reflecting the dates he drove where he drove and the exact odometer reading at the beginning of each trip petitioner recompiled this log around the time he was audited using a spiral calendar and a small notebook in which he had contemporaneously logged his mileage information petitioner submitted neither the calendar nor the notebook into evidence the log shows that petitioner traveled to his navy chaplain’s duties to bookstores to church meetings to his ins office to the library and to pfs’s office the log indicates that petitioner drove big_number miles during of which he asserts that big_number about percent were business use miles petitioner submitted a library list and photographs that reflect a sample of the big_number books that he purportedly has in his personal library these books purchased over the past years are on the topics of philosophy theology religion and general information and allegedly were used for lecturing purposes petitioner worked about hours per week for the ins hours per week teaching at chapman hours per week on other lecturing activity and an undeterminable amount of time on his real_estate project petitioner wrote during his remaining free time other than the spiral calendar and small notebook previously mentioned petitioner did not maintain books_or_records for any of his activities on his schedule c for petitioner listed his principal business or profession as religion and reported no income from that activity but claimed the following expenses expenses car truck depreciation office travel meals total amount dollar_figure big_number big_number petitioner’s car and truck expense deduction is based on the mileage driven for commuting from home to the various places listed in the log petitioner’s depreciation deduction is for professional books and equipment of which dollar_figure relates to depreciation on big_number books with a purported dollar_figure purchase_price and dollar_figure relates to depreciation on various office equipment such as desks bookcases filing cabinets furniture and computers petitioner’s travel and meal deductions are for the cost of overnight meals_and_lodging while he performed work for the navy in addition petitioner reported wage income of dollar_figure and nontaxable pension income of dollar_figure petitioner claimed a dollar_figure standard_deduction petitioner filed his federal tax_return on date petitioner testified that he did not file his return on time because he was busy working extra hours for the ins during an immigration crisis petitioner did not file a form_4868 with the internal_revenue_service requesting an automatic_extension to file his return in the notice_of_deficiency respondent disallowed all of the expenses respondent has conceded that petitioner has verified expenditures_for office travel and meal expenses respondent however asserts that deductions relating to professional books and equipment and the business use of the automobile have not been substantiated respondent also determined that petitioner is liable for the sec_6651 addition_to_tax petitioner received the following form_w-2 wage income entity amount department of justice ins defense finance and accounting service chapman university persupp det camp pendleton dollar_figure dollar_figure dollar_figure dollar_figure opinion sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 petitioner asserts that during he was engaged in the trade_or_business of writing on the topics of religion and philosophy of working towards creating a homeless shelter and or of being a lecturer teacher respondent asserts that petitioner was not engaged in any such business activities during except as an employee and that he was writing for mere personal enjoyment we agree with respondent with respect to petitioner’s lecturing teaching activities the only remuneration received by him was form_w-2 wage income from the ins chapman university and the navy we find that petitioner did not perform teaching or lecturing activity separate and apart from this employment clearly petitioner is not entitled to schedule c deductions for expenses relating to wage income it is possible that petitioner is entitled to a schedule a employee_business_expense deduction for overnight lodging and meals expenditures but he has already claimed a dollar_figure standard_deduction and any resulting itemized_deduction after taking into consideration the 2-percent floor of sec_67 would not exceed that amount with respect to petitioner’s homeless shelter activity we conclude that during petitioner was not engaged in that activity with sufficient continuity and regularity for us to find that he was carrying_on_a_trade_or_business in short petitioner had a business idea that never materialized petitioner did not receive any compensation or income for his efforts in fact petitioner did not even demonstrate a source from which he could possibly be compensated we find it unlikely that those persons in need of a homeless shelter would have funds to pay for his counseling service with respect to petitioner’s writing activity in order for him to deduct expenses of an activity pursuant to sec_162 he must prove that profit was the primary or dominant purpose for engaging in the activity 4_f3d_709 9th cir affg tcmemo_1991_212 820_f2d_321 9th cir affg per curiam t c we note that petitioner is not entitled to the claimed miles as they represent travel between petitioner’s home and places of employment the cost of commuting to work regardless of distance traveled is a nondeductible personal_expense 32_tc_947 affd per curiam 283_f2d_865 5th cir memo 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 645_f2d_784 9th cir affg tcmemo_1978_202 315_f2d_731 9th cir affg tcmemo_1961_256 see also 674_f2d_1359 10th cir whether petitioner had the requisite profit objective is a question of fact to be resolved from all relevant facts and circumstances e g 86_tc_1326 affd 113_f3d_670 7th cir sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax savings e g 91_tc_686 affd 893_f2d_656 4th cir the burden of proving a profit objective rests with petitioner rule a eg 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs provides a non- exclusive list of factors we consider to determine whether a taxpayer engaged in the venture with a profit objective they include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits that are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is controlling and we do not reach our decision by merely counting the factors that support each party’s position 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs certain elements are given more weight than others because they are more meaningfully applied to the facts in our case upon reviewing the record we conclude that during petitioner did not engage in the writing activity with the requisite profit objective petitioner did not carry on this activity in a businesslike manner as he did not maintain any books_and_records see sec_1_183-2 income_tax regs moreover since petitioner submitted only one manuscript for publication and earned no income from his writing activity in addition petitioner did not demonstrate that he changed his operation to improve profitability had a business plan or investigated the basic factors that affect profitability lastly petitioner had sufficient income from his ins chapman and navy work to use the claimed tax benefits created from his writing activity see sec_1_183-2 income_tax regs while we do not believe that petitioner’s income was so high as to make tax savings his primary objective we recognize that petitioner may have sought after-tax savings as a way to subsidize his writing activity it is obvious that petitioner enjoyed writing although the presence of personal enjoyment from an activity does not by itself establish a lack of profit objective see sec_1_183-2 income_tax regs in sum the gratification derived from an occupation worth doing possibly beneficial to others and probably requiring long hours or arduous labor must still not be confused with an intention to return a profit 23_tc_90 affd per curiam 227_f2d_779 6th cir accordingly we hold that petitioner is not entitled to deductions under sec_162 with respect to any of his activities having held that none of petitioner’s activities is to be treated as a trade_or_business apart from his employment we need not address the issue of whether petitioner’s expenses were adequately substantiated addition_to_tax sec_6651 imposes an addition_to_tax of up to percent of the underpayment for failure_to_file a timely federal_income_tax return unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect 469_us_241 to prove reasonable_cause the taxpayer must show that he exercised ordinary business care and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs petitioner asserts that his unusually busy work schedule around the time his return was due created reasonable_cause for filing his tax_return about months late we disagree the fact that petitioner was busy with employment or other activities is not reasonable_cause for failure to timely file a return 467_f2d_47 9th cir affg 53_tc_491 moreover petitioner’s assertion does not explain why he did not request an automatic_extension for filing his return accordingly we sustain respondent on this issue to reflect the foregoing decision will be entered for respondent
